                         Case 4:20-cv-05879-KAW Document 15 Filed 01/19/21 Page 1 of 6




                    1 KENNETH B. WILSON (SBN 130009)
                       ken@coastsidelegal.com
                    2 COASTSIDE LEGAL
                      455 1st Avenue
                    3 Half Moon Bay, California 94019
                      Telephone: (650) 440-4211
                    4
                      JOSHUA M. MASUR (SBN 203510)
                    5
                        jmasur@zuberlawler.com
                    6 FRANCESCA      M.S. GERMINARIO (SBN 326208)
                        fgerminario@zuberlawler.com
                    7 ZUBER LAWLER LLP
                      2000 Broadway Street, Suite 154
                    8 Redwood City, California 94063
                      Telephone: (650) 434-8538
                    9 Facsimile: (213) 596-5621

                  10 Attorneys for Defendant
                     REDBUBBLE INC.
                  11

                  12                            UNITED STATES DISTRICT COURT

                  13                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

                  14                                    OAKLAND DIVISION

                  15

                  16 JOSEPH R. TOMELLERI,                          Case No. 4:20-cv-05879-KAW

                  17                      Plaintiff,               DEFENDANT REDBUBBLE INC.’S
                                                                   NOTICE OF MOTION AND MOTION TO
                  18        v.                                     DISMISS FOR FAILURE TO STATE A
                                                                   CLAIM; MEMORANDUM OF POINTS
                  19 REDBUBBLE, INC., et al.,                      AND AUTHORITIES

                  20                      Defendants.              Judge:    Hon. Kandis A. Westmore
                                                                   Date:     March 4, 2021
                  21                                               Time:     1:30 p.m.
                                                                   Crtrm.:   TBD
                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                                     Case No. 4:20-cv-05879-KAW
2911-1007 / 1739653.1            DEFENDANT REDBUBBLE INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                           Case 4:20-cv-05879-KAW Document 15 Filed 01/19/21 Page 2 of 6




                    1 TO PLAINTIFF AND ITS COUNSEL OF RECORD:

                    2          PLEASE TAKE NOTICE THAT on March 4, 2021, at 1:30 p.m., or as soon thereafter

                    3 as the matter may be heard, defendant Redbubble Inc. (“Redbubble”) will move, and hereby

                    4 moves, to dismiss the Complaint of Plaintiff Joseph A. Tomelleri (“Plaintiff”). This motion will

                    5 be heard in the courtroom of the Honorable Kandis A. Westmore, located in the United States

                    6 Courthouse, 1301 Clay Street, Oakland, California 94612. This Motion is made upon the ground

                    7 that Plaintiff has failed to state a claim on which relief can be granted as required by Federal Rule

                    8 of Civil Procedure 12(b)(6), and specifically that Plaintiff has failed to sufficiently plead the

                    9 content of its copyrights or identify any works that allegedly infringe its copyrights.

                  10           This Motion is based on this Notice of Motion, the attached Memorandum of Points and

                  11 Authorities, all of the pleadings, files, and records in this proceeding, all other matters of which

                  12 the Court may take judicial notice, and any argument or evidence that may be presented to or

                  13 considered by the Court prior to its ruling.

                  14

                  15 Dated: January 19, 2021.                         COASTSIDE LEGAL
                                                                      KENNETH B. WILSON
                  16
                                                                      ZUBER LAWLER LLP
                  17
                                                                      JOSHUA M. MASUR
                  18                                                  FRANCESCA M.S. GERMINARIO

                  19
                                                                      By: /s/ Kenneth B. Wilson
                  20                                                         Kenneth B. Wilson
                                                                             Attorneys for Defendant
                  21                                                         Redbubble Inc.
                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                   2                   Case No. 4:20-cv-05879-KAW
2911-1007 / 1739653.1              DEFENDANT REDBUBBLE INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                           Case 4:20-cv-05879-KAW Document 15 Filed 01/19/21 Page 3 of 6




                    1                       MEMORANDUM OF POINTS AND AUTHORITIES

                    2 I.       INTRODUCTION

                    3          Plaintiff has utterly failed to allege critical elements of each cause of action in its

                    4 Complaint: the copyrighted expression that has allegedly been infringed, and the identity of the

                    5 content that constitutes the alleged infringement. Instead, Plaintiff has merely alleged that

                    6 “Defendants have used at least forty-one (41) of his copyrighted works without permission,”

                    7 without providing so much as a depiction of the copyrighted works or an example of a single

                    8 allegedly infringing copy. As a matter of law, this does not satisfy Federal Rule of Civil

                    9 Procedure 8(a)(2), which requires “a short and plain statement of the claim showing that the

                  10 pleader is entitled to relief.” Accordingly, Plaintiff’s Complaint should be dismissed in its entirety.

                  11 II.       STATEMENT OF FACTS

                  12           Plaintiff claims to be “one of the world’s preeminent fish artist and illustrator [sic].”

                  13 (Complaint ¶ 12.) In his Complaint, he alleges that “the copyrights for illustrations for a number

                  14 and variety of fish … are at issue in this case.” (Complaint ¶ 19.) Plaintiff then alleges that he is

                  15 the owner of 41 “Illustrations at issue,” and provides the names of 41 different fish, along with

                  16 registration numbers (many of which overlap) and registration dates. Critically, however, the

                  17 Complaint does not depict any of the actual “Illustrations at issue” such that a defendant or the

                  18 Court could identify what Plaintiff claims to own.
                  19           Redbubble provides an online Marketplace at www.redbubble.com through which third-

                  20 party sellers are able to offer and sell various products, much like the Amazon Marketplace. See,

                  21 e.g., Ohio State University v. Redbubble Inc., 369 F. Supp. 3d 840 (S.D. Ohio 2019). “Redbubble

                  22 does not develop or purchase its own copyright content;” rather, that content is created by third-

                  23 party sellers that upload the images to the Marketplace. (Complaint ¶ 26.) These third-party sellers

                  24 must “create an account with Redbubble, with an associated account name, on which they may

                  25 advertise and offer to sell various products to customers.” (Complaint ¶ 28.) When orders are

                  26

                  27

                  28

                                                                   3                   Case No. 4:20-cv-05879-KAW
2911-1007 / 1739653.1              DEFENDANT REDBUBBLE INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                            Case 4:20-cv-05879-KAW Document 15 Filed 01/19/21 Page 4 of 6




                    1 placed, they are routed to third-party manufacturers who print the products, which are then

                    2 shipped to customers. (Compl. ¶ 50.) 1

                    3          While the Complaint superficially alleges in all four causes of action that Redbubble

                    4 and/or unidentified third-party manufacturers and sellers have infringed Plaintiff’s copyrights by

                    5 displaying, making or selling “numerous miscellaneous products containing reproductions and/or

                    6 derivatives of the Works” (Compl. ¶ 46), it does not specify how. There are no depictions or

                    7 identifications of specific allegedly infringing products, nor does the Complaint contain any other

                    8 information that would enable the Court to ascertain whether there is in fact any protectible

                    9 “substantial similarity” between Plaintiff’s copyrighted illustrations (whatever those may be) and

                  10 the allegedly infringing designs (whatever those may be). 2

                  11 III.      ARGUMENT

                  12           A.      Plaintiff Has Failed to Statement a Claim for Copyright Infringement

                  13           Federal Rule of Civil Procedure 8(a)(2) mandates that a pleading contain “a short and plain

                  14 statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

                  15 Although a plaintiff need not plead “detailed factual allegations,” he or she must plead “factual

                  16 content that allows the court to draw the reasonable inference that the defendant is liable for the

                  17 misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing Bell Atlantic Corp. v.

                  18 Twombly, 550 U.S. 544, 556 (2007)). “Threadbare recitals of the elements of a cause of action,
                  19 supported by mere conclusory statements,” are insufficient to allow such an inference. Id. Thus,

                  20

                  21    1
                         While not directly relevant to this motion, Redbubble’s business model is discussed in more
                     detail in Ohio State, 369 F. Supp. 3d at 841, 845-47, where the court held that Redbubble cannot
                  22 be liable for direct trademark infringement because it does not engage in conduct sufficient to
                     constitute a “use” of the allegedly infringed marks in commerce. Accord, e.g., Y.Y.G.M. SA v.
                  23
                     Redbubble, Inc., No. 2:19-CV-04618-RGK-JPR, 2020 WL 3984528, at *1, *3-4 (C.D. Cal.,
                  24 July 10, 2020) (describing Redbubble’s business model and granting summary judgment of no
                     liability for both direct and vicarious trademark infringement).
                  25 2 Redbubble has asked for this information on several occasions since learning of the Complaint
                     in August 2020, in part so that Redbubble can remove any allegedly infringing content from the
                  26 Marketplace as is its practice. Although Plaintiff has advised Redbubble on multiple occasions

                  27 that this information would be forthcoming, nothing has been provided. The evidence of these
                     communications is not necessary for the resolution of this motion attacking the pleadings, and
                  28 therefore has not been submitted with this motion, but Redbubble would be happy to provide them
                     to the Court if so requested.
                                                                    4                   Case No. 4:20-cv-05879-KAW
2911-1007 / 1739653.1               DEFENDANT REDBUBBLE INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                           Case 4:20-cv-05879-KAW Document 15 Filed 01/19/21 Page 5 of 6




                    1 when considering the sufficiency of a Complaint in the face of a motion to dismiss under Rule

                    2 12(b)(6), although the court must accept the plaintiff’s factual allegations as true, it is “not bound

                    3 to accept as true legal conclusions couched as allegations.” Iqbal, 129 S. Ct. at 1950 (citing Bell

                    4 Atlantic, 550 U.S. at 555).

                    5          Specifically, in the context of a motion to dismiss a claim for copyright infringement, a

                    6 pleading must provide facts sufficient to permit the court to determine whether there is substantial

                    7 similarity between the copyrighted works and the allegedly infringing products. See Corbello v.

                    8 Valli, 974 F.3d 965, 874 (9th Cir. 2020) (a copyright infringement plaintiff must show substantial

                    9 similarity between its copyrighted work and the alleged infringement); Masterson v. Walt Disney

                  10 Co., 821 F. App’x 779 (9th Cir. 2020) (affirming dismissal under 12(b)(6) where the Complaint

                  11 failed to show substantial similarity and citing similar holdings from other Circuits). To permit a

                  12 Court to make this assessment, the Complaint must allege the specific content of the copyrights at

                  13 issue – typically, with a visual work, by depicting the copyrighted work within the body of the

                  14 complaint or an exhibit thereto – as well as specific instances of infringement. Compare, e.g.,

                  15 Sweet People Apparel, Inc. v. Louis Grp., Inc., No. CV-12-06673-MMM-JEMX, 2013 WL

                  16 12131735, at *4 (C.D. Cal., Jan. 31, 2013) (complaint that attached “photographs of the

                  17 copyrighted designs as a whole” and of “photographs of [the] allegedly infringing works … has

                  18 adequately alleged the ways in which [defendant] purportedly infringes the designs”); with
                  19 Lopez v. BigCommerce, Inc., No. 16-CV-8970 (JPO), 2017 WL 3278932, at *4 (S.D.N.Y., Aug. 1,

                  20 2017) (dismissing complaint that did not “provide sufficient specificity to properly plead

                  21 copyright infringement, as it fails to identify any specific instances of infringement” such as “a

                  22 specific URL or location where infringing material is found”); Home Design Services, Inc. v. JF

                  23 Schoch Building Corp., No. 2:11CV574, 2012 WL 442008, at *3–4 (E.D. Va., Feb. 10, 2012)

                  24 (dismissing claim where plaintiff “failed to set forth the allegedly infringing work,” and noting

                  25 that “the Court cannot even begin to assess the sufficiency of Plaintiff’s Complaint with respect to

                  26 the similarity of Defendant’s homes to Plaintiff’s copyrighted models because Plaintiff has

                  27 provided no information whatsoever about the allegedly infringing works”).

                  28

                                                                   5                   Case No. 4:20-cv-05879-KAW
2911-1007 / 1739653.1              DEFENDANT REDBUBBLE INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                           Case 4:20-cv-05879-KAW Document 15 Filed 01/19/21 Page 6 of 6




                    1          Plaintiff’s Complaint pleads none of this required information. Aside from the names of

                    2 species of fish covered by his registrations – over which, by definition, Plaintiff lacks proprietary

                    3 rights – Plaintiff has presented no information to even identify the subject of the asserted

                    4 copyrights, much less to enable Redbubble or the Court to ascertain what comprises the

                    5 copyrighted material. And Plaintiff has provided even less information about what specific content

                    6 allegedly infringes the copyrights, or what similarities exist between the allegedly infringing

                    7 content and the copyrighted works. As such, Plaintiff’s pleading fails to meet the pleading

                    8 requirements of Federal Rule of Civil Procedure 8, as interpreted by the Supreme Court in Iqbal

                    9 and Twombly.

                  10 IV.       CONCLUSION

                  11           Plaintiff’s complaint should be dismissed for failing to plead “factual content that allows

                  12 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

                  13 as required by Rule 8(a)(2) and binding Supreme Court precedent. Iqbal, 129 S. Ct. at 1949.

                  14

                  15 Dated: January 19, 2021.                        COASTSIDE LEGAL
                                                                     KENNETH B. WILSON
                  16

                  17                                                 ZUBER LAWLER LLP
                  18                                                 JOSHUA M. MASUR
                                                                     FRANCESCA M.S. GERMINARIO
                  19

                  20                                                 By: /s/ Kenneth B. Wilson
                                                                            Kenneth B. Wilson
                  21                                                        Attorneys for Defendant
                  22                                                        Redbubble Inc.

                  23

                  24

                  25

                  26

                  27

                  28

                                                                   6                   Case No. 4:20-cv-05879-KAW
2911-1007 / 1739653.1              DEFENDANT REDBUBBLE INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
